Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on March 5, 2022. In virtue of this communication, claims 1-14 are currently presented in the instant application.
Drawings
The drawings submitted on March 5, 2022 have been reviewed and accepted by the examiner.
Claim Objections

Claims 1 and 8 are objected to because of the following informalities:  “V2I” and “V2X” are abbreviations that must be introduced in full form prior to using the abbreviated form.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2018/0302768 A1 (herein “Uchiyama”), and further in view of Pub No.: US 2019/0028978 A1 (herein “Yasukawa”).



Claims 1 and 8
Consider claim 1, Uchiyama teaches a method of acquiring position information of a vehicle through V2I communication, comprising:
receiving a first V2I message including position information and coverage information of a first road side unit (RSU) from the first RSU (see Uchiyama Fig. 18, [0123], [0138], [0153], [0163] note the UE receiving measurement parameters for determining the location including band information, synchronization information, measurement gap information, resource pool information, etc.  Also see Uchiyama [0153], Fig. 16 note RSU sending the location information notification to the UE); 
acquiring reception power of the first V2I message (see Uchiyama [0167] note UE determines the RSRQ/RSRP/RSSI); and 
acquiring region information of the vehicle based on the reception power and the coverage information (see Uchiyama [0171] note UE present within a predetermined distance of the RSU), 
wherein the region information indicates (1) whether the vehicle is located within the coverage of the first RSU or (2) a specific region within the coverage of the first RSU (see Uchiyama [0171] note UE present within a predetermined distance of the RSU).
Uchiyama [0163] explains the RSU sending band information, synchronization information, and resource pool information, however Uchiyama fails to explicitly teach the first V2I message including transmission power information.  The examiner would like to note that the first V2I message as currently claimed only includes the transmission power information but does not use this transmission power information in either step of acquiring.  Therefore, the transmission power information appears to be simply information included in the message but without utility.  Yasukawa teaches a base station (eNB) which may be an RSU providing a transmission power indication signal to a UE indicating the transmission power pattern, max transmission power, or total transmission power in an RRC signal or broadcast information in a layer 2 or layer 1 signal (Yasukawa Fig. 14, [0084]-[0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama to include the recited teaching of Yasukawa.  Such a modification would improve Uchiyama by controlling interference in D2D communications (see Yasukawa [0009], [0011]). 
	Claim(s) 8 is/are rejected for at least the same reason(s) set forth in claim 1.
Claims 6 and 13
Consider claim 6, Uchiyama as modified by Yasukawa teach wherein the V2I message further includes at least one of a list of transmission power of the first RSU, a control interval of the transmission power, or coverage information corresponding to the transmission power (see Yasukawa Fig. 14, [0084]-[0090] note transmission power indication signal to a UE indicating the transmission power pattern, max transmission power, or total transmission power).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 6.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama as modified by Yasukawa, and further in view of Pub No.: US 2018/0295481 A1 (herein “Kahtava”).

Claims 2 and 9
Consider claim 2, Uchiyama as modified by Yasukawa teach the region information is acquired based on the reception power the coverage of the first RSU (see Uchiyama [0171] note UE present within a predetermined distance of the RSU).
Uchiyama as modified by Yasukawa fail to teach wherein the V2I message further includes neighboring RSU information and the region information is acquired based on coverage of the neighboring RSU.  Kahtava teaches receiving a list of base stations/RSUs and when the V2X terminal detects that it is in range of one of the RSUs on the list, via detecting a strong signal, determining to activate the connection to the RSU (see Kahtava Fig. 8, [0081], [0086], [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama as modified by Yasukawa to include the recited teaching of Kahtava.  Such a modification would improve Uchiyama as modified by Yasukawa by allowing the UE to connect to relevant RSUs while saving battery when out of range of listed RSUs and engaging with listed RSUs in range (see Kahtava [0087]). 
Claim(s) 9 is/are rejected for at least the same reason(s) set forth in claim 2.

Allowable Subject Matter

Claims 3-5, 7, 10-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647